[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 07-15142                     July 8, 2008
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                CLERK

                D. C. Docket No. 07-00126-CR-T-24-TBM

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

MELODY L. ESSER,


                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (July 8, 2008)

Before BIRCH, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Melody Esser, a former U.S. Postal Service (“USPS”) employee appeals her

convictions for three counts of receipt of stolen mail, in violation of 18 U.S.C.

§ 1708, and one count of theft of mail, in violation of 18 U.S.C. § 1709. She

argues that her motion to suppress evidence in the district court, based on a search

of her purse that was conducted by members of the USPS Inspector’s Office, who

interrogated her concerning their investigation into pieces of allegedly stolen mail

should have been granted. Esser contends that, despite the prominent posting of a

sign warning postal employees that purses, briefcases, and other containers

brought onto postal property were subject to inspection, she did not give up her

Fourth Amendment rights and subject herself and her property to a full search

simply by entering postal property. She further argues that the search of her purse

was unreasonable, and the public’s interest in ensuring that its mail is not stolen by

postal employees does not override her Fourth Amendment rights to be secure in

her property.

      We review the district court's factual findings on a motion to suppress

evidence for clear error and its application of the law to these facts de novo,

construing the facts in the light most favorable to the prevailing party. United

States v. Nunez, 455 F.3d 1223, 1225 (11th Cir. 2006). The Fourth Amendment

provides that: “[t]he right of the people to be secure in their persons, houses,

                                          2
papers, and effects, against unreasonable searches and seizures, shall not be

violated . . . .” U.S. Const. amend. IV. Two requirements must be met before an

individual may prevail on a Fourth Amendment claim: (1) the individual must

prove a subjective expectation of privacy in the object of the search, United States

v. Chaves, 169 F.3d 687, 690 (11th Cir. 1999); and (2) the individual must prove

that his subjective expectation of privacy is one that society is prepared to

recognize as legitimate, United States v. McKennon, 814 F.2d 1539, 1543 (11th

Cir. 1987). Moreover, although a search generally must be supported by a warrant

issued upon probable cause, probable cause is unnecessary if the individual

consents to the search. Schneckloth v. Bustamonte, 412 U.S. 218, 219, 222, 93
S. Ct. 2041, 2043-45, 36 L. Ed. 2d 854 (1973).

      Searches of an employee’s private property by government employers or

supervisors are subject to the restraints of the Fourth Amendment. O'Connor v.

Ortega, 480 U.S. 709, 715, 107 S. Ct. 1492, 1496, 94 L. Ed. 2d 714 (1987). In a

governmental workplace, however, the “operational realities . . . may make some

employees’ expectations of privacy unreasonable when an intrusion is by a

supervisor rather than a law enforcement official.” Id. at 717, 107 S.Ct. at 1497

(emphasis in original). In fact, “[p]ublic employees’ expectations of privacy in

their offices, desks, and file cabinets, like similar expectations of employees in the

                                          3
private sector, may be reduced by virtue of actual office practices and procedures,

or by legitimate regulation.” Id.

      In United States v. Sihler, 562 F.2d 349 (5th Cir. 1977), the former Fifth

Circuit considered a situation similar to the instant one, where a federal

penitentiary employee was suspected of smuggling narcotics into the prison.

There was a sign displayed on the front door of the penitentiary, which stated, “all

persons entering upon these confines are subject to routine searches of their

person, property or packages.” Id. at 350. When advised that he was suspected of

dealing narcotics and was going to be searched, the employee stated, “[w]ell, all

right go ahead,” and officials searched the brown paper bag that the employee had

brought into the prison with him. Id. The Court found that the search was not

violative of the Fourth Amendment because the employee had consented to it, but,

notably, the Court based its conclusion not on the employee’s statement of

consent, but on the fact that he “voluntarily accepted and continued an

employment which subjected him to search on a routine basis.” Id. at 351. The

Court found it relevant that the employee passed through the door with the sign on

it almost every day as he reported to work and had been advised, when he was

hired, that he was not to bring any contraband into the prison. Id. Further, the




                                          4
Court concluded that requiring such consent as a condition of employment was a

“reasonable security measure.” Id.

      Here, based on the posted regulation informing individuals entering postal

property that purses are subject to inspection, and the office rules that required

employees to read all posted regulations, Esser did not have a reasonable

expectation of privacy in her purse. Further, by virtue of her voluntary

employment and her decision to bring her purse on postal property, she consented

to its search. Therefore, her Fourth Amendment rights were not violated.

      AFFIRMED.




                                          5